

117 HR 2507 IH: Making Access To Cleanup Happen Act of 2021
U.S. House of Representatives
2021-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2507IN THE HOUSE OF REPRESENTATIVESApril 14, 2021Mr. Curtis (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Credit Act of 1978 with respect to pre-agreement costs of emergency watershed protection measures, and for other purposes.1.Short titleThis Act may be cited as the Making Access To Cleanup Happen Act of 2021 or the MATCH Act of 2021.2.Emergency watershed programSection 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) is amended by adding at the end the following:(c)Pre-Agreement costs(1)SponsorFor purposes of this subsection, the term sponsor means a State or local government, or an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).(2)Pre-agreement project costsNot later than 180 days after the date of enactment of this subsection, the Secretary shall—(A)identify a list of emergency watershed protection measures the cost of which may be incurred by a sponsor prior to entering into an agreement with the Secretary pursuant to this section; and(B)develop a procedure, including appropriate deadlines, to be implemented at the State level, through which a sponsor may request, for a specified natural disaster, additional emergency watershed protection measures the cost of which may be incurred by a sponsor prior to entering into an agreement with the Secretary pursuant to this section.(3)Agreement contributionIf the Secretary and the sponsor enter into an agreement pursuant to this section, the Secretary shall consider any applicable pre-agreement costs incurred by a sponsor for undertaking emergency watershed protection measures identified pursuant to paragraph (2) as meeting part of the sponsor’s contribution towards the project costs.(4)Assumption of riskNothing in this subsection requires the Secretary to enter into an agreement with a sponsor, and a sponsor undertaking emergency watershed protection measures prior to entering into an agreement with the Secretary pursuant to this section shall assume the risk of incurring any costs of undertaking such measures..